United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1002
Issued: November 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2013 appellant filed a timely appeal from a March 12, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) suspending her compensation. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit a CA-1032 form when requested.
FACTUAL HISTORY
On October 15, 2008 appellant, then a 59-year-old general clerk, was injured when she
slipped while walking down stairs. She sustained injury to her neck, low back and twisted her
knee. OWCP accepted appellant’s claim for cervical and lumbar strain and right medial and
1

5 U.S.C. § 8101 et seq.

lateral meniscus tear. Appellant did not immediately stop work but received wage-loss
compensation on the periodic rolls for disability in 2009.
On January 15, 2013 OWCP asked appellant to complete a Form CA-1032 within 30
days to provide information regarding any earnings during the prior reporting period. Appellant
was advised that her benefits would be suspended pursuant to 20 C.F.R. § 10.528 if a completed
CA-1032 form was not received by OWCP within 30 days. No response was received.
By decision dated March 12, 2013, OWCP suspended appellant’s wage-loss benefits
effective March 10, 2013. It found that she did not submit a complete Form CA-1032, as
requested. OWCP informed appellant that, when she completed the CA-1032 form, her
compensation would be restored retroactively from the date of suspension.2
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.5
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6
ANALYSIS
OWCP requested that appellant submit a CA-1032 form with respect to any employment
activity performed for the prior 15 months. It requested the information by letter dated
January 15, 2013 and advised her to submit the form within 30 days or her compensation could
be suspended. The record establishes that appellant did not respond prior to the March 12, 2013
OWCP decision.
2

The Board notes that appellant submitted a Form CA-1032 to the Board on appeal. The Board, however, may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). This decision does not
preclude appellant from submitting this form to OWCP.
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

See N.G., Docket No. 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius
Beverly, 53 ECAB 305 (2002).
6

Supra note 4.

2

Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation effective March 10, 2013 pursuant to 20 C.F.R. § 10.528.
On appeal appellant asserts that she submitted the CA-1032 forms in January 2013. The
evidence of record does not establish that the CA-1032 form was received by OWCP prior to the
March 12, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on her failure to timely submit a completed CA-1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2013 is affirmed.
Issued: November 14, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

